              1   XAVIER BECERRA                           PRISON LAW OFFICE
                  Attorney General of California           DONALD SPECTER - 83925
              2   MONICA N. ANDERSON                       STEVEN FAMA - 99641
                  Senior Assistant Attorney General        ALISON HARDY - 135966
              3                                            SARA NORMAN - 189536
                  DAMON MCCLAIN - 209508
              4   Supervising Deputy Attorney General      RANA ANABTAWI - 267073
                  RYAN GILLE - 262105                      SOPHIE HART - 321663
              5   IRAM HASAN - 320802                      1917 Fifth Street
                  Deputy Attorneys General                 Berkeley, California 94710
              6   455 Golden Gate Avenue, Suite 11000      Telephone: (510) 280-2621
              7   San Francisco, CA 94102-7004             Facsimile: (510) 280-2704
                  Telephone: (415) 703-5500                dspecter@prisonlaw.com
              8   Facsimile: (415) 703-58443
                  Ryan.Gille@doj.ca.gov                    Attorneys for Plaintiffs
              9

             10   HANSON BRIDGETT LLP
                  PAUL B. MELLO - 179755
             11   SAMANTHA D. WOLFF - 240280
                  LAUREL O’CONNOR - 305478
             12   DAVID CASARRUBIAS - 321994
                  425 Market Street, 26th Floor
             13
                  San Francisco, California 94105
             14   Telephone: (415) 777-3200
                  Facsimile: (415) 541-9366
             15   pmello@hansonbridgett.com
             16
                  Attorneys for Defendants
             17

             18
                                             UNITED STATES DISTRICT COURT
             19
                                       NORTHERN DISTRICT OF CALIFORNIA
             20
                                                  OAKLAND DIVISION
             21

             22 MARCIANO PLATA, et al.,                    CASE NO. 01-1351 JST
             23                                            JOINT CASE MANAGEMENT
                               Plaintiffs,                 CONFERENCE STATEMENT
             24
                        v.                                 Judge:    Hon. Jon S. Tigar
             25                                            Date:     February 16, 2021
                  GAVIN NEWSOM, et al.,                    Time:     10:00 a.m.
             26                                            Crtrm.:   6, 2nd Floor
                               Defendants.
             27

             28

                                                 -1-                                  Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1
                         The parties submit the following joint statement in advance of the February 16,
              2
                  2021 Case Management Conference.
              3
                  I.     VACCINES
              4
                         As of February 8, 2021, 76% of all incarcerated people within CDCR have either
              5
                  received at least one dose of the vaccine or have had COVID-19. Thirty-eight percent of
              6
                  all incarcerated people have been offered at least one dose of the vaccine, and 68% of all
              7
                  people offered have accepted the vaccine (amounting to 26% of the incarcerated
              8
                  population having been vaccinated). Of those offered, medically high-risk patients
              9
                  accepted the vaccine as follows: COVID-19 naïve patients aged 65 or older accepted the
             10
                  vaccine at a rate of 90%; COVID-19 naïve patients with a COVID-19 weighted risk score
             11
                  of 6 or higher accepted the vaccine at a rate of 91%; and COVID-19 naïve patients with a
             12
                  COVID-19 weighted risk score of 3 or higher accepted dose 1 of the vaccine at a rate of
             13
                  83%. And as of February 8, 2021, 39% of staff who work in CDCR’s institutions have
             14
                  been given at least one dose of the COVID-19 vaccine. Sixty-one percent of all staff have
             15
                  either been vaccinated or have had COVID-19. Employees are still required to wear PPE
             16
                  and physically distance even with the vaccination.
             17
                         Plaintiffs’ Position: The vaccination numbers as reported by Defendants and
             18
                  CCHCS are indeed impressive, and very welcome. However, it is imperative that the
             19
                  amount of vaccine supplied by the State be consistent with the Receiver’s ability to
             20
                  administer vaccines to the staff and the incarcerated population. Plaintiffs are concerned
             21
                  that the State’s new vaccine guidelines -- which eliminate any mention of incarcerated
             22
                  people, who had previously been listed in Phase 1B -- will drastically reduce the amount of
             23
                  vaccines available to CCHCS. 1
             24

             25

             26   1
                       See Cal. Dep’t of Pub. Health, Updated COVID-19 Vaccine Allocation Guidelines
             27
                (Feb. 4, 2021), https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-
                19/VaccineAllocationGuidelines.aspx.
             28

                                                 -2-                                      Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1          As of this writing, California has already administered nearly five million vaccine
              2 doses. 2 The state prison population, with 25,659 doses administered, accounts for one half

              3 of one percent of that total. Put another way, there are approximately 30.4 million

              4 Californians eligible to be vaccinated (18 and older), 3 of which 25.4 million have not yet

              5 received a shot. The remaining approximately 70,000 people in CDCR who require

              6 vaccination 4 is less than one third of one percent (.28%) of that total. It thus requires only

              7 a tiny fraction of the State’s vaccine allocation to ensure the safety of this extraordinarily

              8 vulnerable population. Unlike other groups, people living inside prisons cannot effectively

              9 practice physical distancing to minimize the risk of infection, and many prisons lack

             10 essential space to quarantine people safely consistent with public health standards.

             11          Plaintiffs seek Court intervention to ensure a stable supply of vaccine consistent
             12 with ability of CCHCS to administer the shots in a timely manner. Data from CCHCS

             13 indicates that they administered approximately 14,000 vaccine doses to the incarcerated

             14 population between February 1 and February 8. Accordingly, we seek an order requiring

             15 Defendants to supply that amount per week until CDCR’s incarcerated population has been

             16 vaccinated. Given the known profound risk of harm from quarantine in shared air space,

             17 and the clear risk of quarantine in unventilated celled housing units as noted in the

             18
             19

             20
                  2
                         See https://covid19.ca.gov/vaccines/#California-vaccines-dashboard (last viewed
             21 Feb. 10, 2021).

             22   3
                         See https://censusreporter.org/profiles/04000US06-california (last viewed Feb. 10,
             23 2021).

             24   4
                       Defendants’ statement below that “nearly three-quarters of the incarcerated
             25 population have protection against COVID-19 as a result of either receiving the vaccine or
                recovering from the virus” is misleading; that calculation includes thousands who had
             26 COVID-19 more than 90 days ago and are thus no longer considered immune from

             27
                reinfection.

             28

                                                 -3-                                        Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 Ventilation section of this Statement, vaccination is the only remedy that can be effective. 5

              2         Defendants’ Position:
              3         CDCR continues to work closely with CCHCS and their public health partners to
              4 distribute the COVID-19 vaccine to both staff and incarcerated persons as efficiently and

              5 expeditiously as possible, and consistent with public health guidance. COVID-19 naïve

              6 patients at skilled nursing facilities (including, all patients at CMF and CHCF, and certain

              7 units within CCWF) were initially prioritized to receive the vaccine. All patients at skilled

              8 nursing facilities have been offered the vaccine. The following additional groups of

              9 COVID-19-naïve patients are being prioritized in this order: patients age 65 or older at all

             10 CDCR institutions; patients with a COVID-19 weighted risk score of 6 or greater; patients

             11 with a weighted risk score of 3 or greater; certain psychiatric patients and patients who

             12 require a higher level of care; and incarcerated people with jobs. When vaccination of

             13 these groups is completed, the remaining COVID-19 naïve CDCR population will be

             14 offered the vaccine.

             15         A Vaccination Planning and Implementation Committee continues to meet daily to
             16 monitor vaccine clinic operations, discuss vaccine priorities, and ensure safe and efficient

             17 vaccine delivery to staff and patients.

             18         The Receiver’s Office reported to the parties on February 9 that a group of experts
             19 convened last week to discuss the topic of mandating COVID-19 vaccines for CDCR

             20 employees, and that the State will not mandate vaccines for its staff at this time. The

             21 decision regarding whether to mandate current COVID-19 vaccines involves complex and

             22 novel issues that the State is still researching and considering. A mandatory vaccine policy

             23 would require carefully thought-out workplace policies that cannot be developed in a rush,

             24

             25   5
                       A federal judge in the District of Oregon recently ordered the state to offer the
             26 COVID-19 vaccine to every person incarcerated in the state’s prison system “as if they had
                been included in Phase 1A, Group 2, of Oregon’s Vaccination Plan” – that is, at the same
             27 time staff were offered the vaccine. See Maney v. Brown, No. 6:20-CV-00570-SB, 2021

             28
                WL 354384, at *17 (D. Or. Feb. 2, 2021).

                                                 -4-                                      Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 and there are concerns that mandating the vaccine at this time could create staff shortages.

              2 The State may reevaluate its position as it continues to monitor developments in the law

              3 and workplace policies, the availability of the vaccine, and the outcome of ongoing

              4 scientific studies regarding how effectively the vaccine reduces not just viral infection, but

              5 viral transmission. As the CDC has acknowledged, “[w]hile mRNA COVID-19 vaccines

              6 have demonstrated high efficacy at preventing severe and symptomatic COVID-19, there

              7 is currently limited information on how much the vaccines might reduce transmission and

              8 how long protection lasts.” Available at https://www.cdc.gov/vaccines/covid-19/info-by-

              9 product/clinical-considerations.html. The State’s position of focusing on voluntary

             10 vaccination in light of limited vaccine supplies, collaboration with employee

             11 representatives to educate staff and promote uptake, and monitoring with basic safety

             12 requirements is in line with national trends: based on news reports, state prison systems

             13 across the country currently do not require their employees to accept the COVID-19

             14 vaccine.

             15 Consistent with Centers for Disease Control and Prevention guidelines, CDCR continues

             16 to require staff to wear masks, practice social distancing, and participate in regular

             17 COVID-19 testing as frequently as twice per week. As reported previously and below, the

             18 State takes disciplinary action in instances of noncompliance. To keep the staff and patient
             19 populations informed and to continue to encourage acceptance of the COVID-19 vaccine,

             20 the State continues to focus on educating its staff and incarcerated population on the

             21 benefits of taking the vaccine to encourage higher acceptance rates. For example, CDCR

             22 and CCHCS release educational materials on a regular basis. In addition to the resources

             23 reported in the previous case management conference statement, CDCR and CCHCS

             24 continue to create and circulate educational videos to CDCR’s staff and incarcerated

             25 population. For example, a video of a formerly incarcerated person can be viewed at

             26 https://vimeo.com/505411415/2900157a35, and Dr. Heidi Bauer, the head of CCHCS’s

             27 Public Health division, answered frequently asked questions about the vaccine in a video

             28

                                                 -5-                                       Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 that can be viewed here https://vimeo.com/499825217/e0d6b1df08. 6

              2         Plaintiffs’ request above for an order requiring a steady supply of 14,000 COVID-
              3 19 vaccine doses per week is neither necessary nor appropriate. Plaintiffs do not assert

              4 that there is currently an insufficient supply of the vaccine flowing to the institutions, and

              5 therefore fail to demonstrate any need to support their request. Indeed, Plaintiffs have

              6 commended the State’s vaccination efforts to date. And in a February 9, 2021 conference

              7 call with the parties, the Receiver’s Office confirmed that incarcerated people continue to

              8 be included among vaccine priority groups. Moreover, Plaintiffs’ request—which has not

              9 been briefed—ignores the fact that COVID-19 vaccines are a scarce resource nationwide

             10 and the State receives an unpredictable supply from the federal government.

             11         Further, Plaintiffs’ failure to distinguish California’s vaccine distribution plan from
             12 Maney v. Brown, No. 6:20-CV-00570-SB, 2021 WL 354384, at *17 (D. Or. Feb. 2, 2021),

             13 as mentioned in footnote 4, is misleading. While California has prioritized medically

             14 vulnerable incarcerated people in its initial distribution of vaccines, Oregon had

             15 completely excluded incarcerated people from its initial distribution of vaccines. In

             16 Maney, the court ordered the State of Oregon to include incarcerated people in the same

             17 vaccine priority group as prison employees—which Oregon had identified as Group 2 in

             18 Phase 1A before the court made its decision—in part because incarcerated people and
             19 prison staff have a “‘shared increased risk of disease.’” Maney, 2021 WL 354384 at *1,

             20 13-14, quoting Centers for Disease Control and Prevention guidelines. In contrast, the

             21 State of California prioritized vaccine distribution to prison staff and incarcerated people at

             22 the same time. Additionally, the Maney court acknowledged that “[t]he question of which

             23 groups of Oregonians should receive priority is best left to policymakers.” Id. at *1. But

             24 here, Plaintiffs appear to ask the Court to take on the role of policymaker by ordering the

             25 State to vaccinate its incarcerated population, regardless of the priority group they fall into.

             26

             27   6
                        Other educational videos can be viewed at CDCR’s YouTube channel,
             28
                https://www.youtube.com/user/CACorrections/videos.

                                                 -6-                                        Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1         As described above, and as Plaintiffs acknowledge, Defendants and CCHCS have
              2 made good progress with vaccine distribution to the incarcerated population. Currently,

              3 nearly three-quarters of the incarcerated population have protection against COVID-19 as

              4 a result of either receiving the vaccine or recovering from the virus, and the majority of

              5 medically high-risk incarcerated people, including those who are 65 or older, have been

              6 vaccinated. The State is committed to vaccinating the remaining population as quickly as

              7 possible, consistent with public health guidelines, and based on supplies received from the

              8 federal government.

              9 II.     POPULATION REDUCTION
             10         Plaintiffs’ Position: “If the coronavirus were designing its ideal home,” the
             11 Receiver told a California Assembly subcommittee earlier this week, “it would build a

             12 prison.” 7 He also bluntly stated, “Unfortunately we know we can never stop the

             13 movement and spread of this virus, no matter how hard we try.” 8 Similarly, CDCR

             14 Secretary Allison also recently acknowledged that CDCR prisons’ “large population and

             15 physical layout make us particularly susceptible to the spread of COVID-19.” 9 These

             16 truths, learned and re-learned at great cost, show precisely why urgent population

             17 reductions are necessary to minimize the risks and harm from COVID-19 to those

             18 incarcerated in CDCR. 10
             19

             20
                  7
                        See Assembly Budget Subcommittee No. 5 on Public Safety, Monday, February 8
             21 2021, available at https://www.assembly.ca.gov/media/budget-subcommittee-5-public-

             22 safety-20210208/video [at 1:38:25 et seq.].
                  8
             23        Id.
                  9
                       See Cal. Dep’t of Corr. & Rehab., Important COVID-19 message from Secretary
             24 Allison (Dec. 4, 2020), https://www.cdcr.ca.gov/insidecdcr/2020/12/04/important-covid-

             25 19-message-from-secretary-allison.

             26   10
                        As of February 10, there were 91,073 people in CDCR’s prisons and camps. See
             27
                CDCR Weekly Report of Population (February 10. 2021) at Part A.I.1 (Institution/Camp),
                https://www.cdcr.ca.gov/research/wp-
             28

                                                 -7-                                      Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1          This Court has repeatedly called for CDCR to release more of the medically
              2 vulnerable, particularly the elderly, to reinstate the program permitting release of some

              3 with less than a year left to serve, and to grant additional “Positive Programming Credits”

              4 given the efforts of the incarcerated to limit viral spread over the last several months and

              5 the fact that limitations on the availability of milestone and achievement credits have

              6 resulted in people serving more time than they would have but for the pandemic. At the

              7 last Case Management, the Court noted that Defendants in their Statement had not

              8 provided reasoning for or an explanation of why these suggestions, which we have

              9 repeatedly made as well, have not been undertaken.

             10          Defendants below again have no explanation for why they are not granting
             11 additional medical reprieves or early releases of those most at risk of harm and death from

             12 COVID-19. Nor do they directly explain why additional Positive Programming Credits

             13 (PPCs), similar to the 12 weeks granted to many in July, are not being granted.

             14 Defendants say the pandemic “has not affected the awarding of good conduct credits to

             15 eligible people.” But this misses the mark. We believe the pandemic has reduced

             16 opportunities to earn, and thus the awarding of, Milestone Completion, Rehabilitation

             17 Achievement, and Educational Merit Credits, available to many in addition to good

             18 conduct credits. In this way, it appears the pandemic has resulted in people serving longer
             19 terms. 11

             20          Defendants’ Position: CDCR’s population has decreased by 26,269—or over
             21

             22
                  content/uploads/sites/174/2021/02/Tpop1d210203.pdf. As we have previously explained,
             23 this total represents a reduction of approximately 26,000 from mid-March 2020, but it
                  results primarily from natural releases and the slowing or closing of intake. With regard to
             24 intake, CDCR Secretary Kathy Allison reported last week that 10,700 people are in county

             25 jails pending transport to CDCR.

             26   11
                      On February 12, we requested data regarding Milestone Completion, Rehabilitation
             27
                Achievement, and Educational Merit Credits granted in 2019 and 2020.

             28

                                                 -8-                                      Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 22%—since the start of the COVID-19 public health crisis. 12 Between July 1, 2020 and

              2 February 10, 2021, 7,574 people were released from institutions and camps through the

              3 COVID-19 early-release programs Defendants announced on July 10, 2020. 13 This

              4 represents 322 more early releases than those reported in the January 26, 2021 case

              5 management conference statement. 14 An additional 13,481 people were released in

              6 accordance with their natural release dates. CDCR’s institutions currently house

              7 approximately 89,663 people. 15

              8         CDCR implemented a number of early-release programs based on the Secretary’s
              9 authority under California Government Code § 8658 in response to the COVID-19

             10 pandemic, several of which were announced on July 10, 2020. CDCR continues to process

             11 early releases on a rolling basis through the 180-day early-release program announced on

             12 July 10, which has accounted for the vast majority of early releases since

             13 then. Additionally, the Governor has granted medical reprieves of sentences to 10 people

             14 deemed by the Receiver to be at high risk for potential complications from COVID-19, and

             15 continues to review potential cases. These individuals range in age from 69 to 85 years

             16 old. And as previously reported, CDCR’s Secretary has released medically high-risk

             17 people based on discretionary individual reviews, and has referred incarcerated people to

             18
             19   12
                        This figure is calculated by taking the difference between the total population in
             20 institutions and camps on February 26, 2020 and February 10, 2021. Weekly population
                reports can be found at https://www.cdcr.ca.gov/research/weekly-total-population-report-
             21 archive-2/.

             22   13
                        See ECF No. 3389 at 2:4-5:4 and https://www.cdcr.ca.gov/covid19/expedited-
             23 releases/ for details regarding CDCR’s COVID-19 early-release program announced on
                  July 10, 2020.
             24
                  14
             25         See ECF No. 3539 at 7:12-14.

             26   15
                      See February 10, 2021 population report at https://www.cdcr.ca.gov/research/wp-
             27
                content/uploads/sites/174/2021/02/Tpop1d210210.pdf.

             28

                                                 -9-                                    Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 the courts for possible reconsideration of their sentences under Penal Code section

              2 1170(d)(1).

              3          CDCR previously awarded 12 weeks of positive programming credits to eligible
              4 incarcerated people under California Code of Regulations, Title 15, section 3043.6 to

              5 recognize the incarcerated population’s efforts, and the impact on their ability to earn

              6 program credits during COVID-19. 16 Later, CDCR expanded this program to include

              7 people in county jails awaiting transfer to a CDCR institution. CDCR is not currently

              8 planning to award more credits under section 3043.6 at this time, but may reconsider in the

              9 future. The pandemic has not affected the awarding of good conduct credits to eligible

             10 people under section 3043.2. Incarcerated people not sentenced to death or a term of life

             11 without the possibility of parole earn good conduct credit in the following manner: people

             12 serving a determinate or indeterminate term for a violent felony earn one day of credit for

             13 every four days of incarceration, unless eligible for greater credit; people serving a

             14 sentence under the Three Strikes Law, Penal Code section 1170.12(c), or Penal Code

             15 section 667(c) or (e) earn one day of credit for every two days of incarceration, unless

             16 eligible for greater credit; and others earn one day of credit for every day of incarceration.

             17 Cal. Code. Regs. tit. 15, § 3043.2.

             18          Incarcerated patients’ COVID weighted risk score is only one of many factors
             19 considered by CDCR in determining whether early release is appropriate, including,

             20 among others, risk to public safety, victim’s rights, risk of recidivism, and time served.

             21 Further, incarcerated persons who may be eligible for parole may nonetheless be

             22 determined not to be suitable for parole due to the unreasonable risk of current danger they

             23 pose, as determined by a panel of Board of Parole Hearings commissioners and deputy

             24 commissioners.

             25 III.     QUARANTINE AND ISOLATION
             26

             27
                  16
             28
                         See letter to all incarcerated people at https://www.cdcr.ca.gov/covid19/letter-to-all-
                  incarcerated-people/.
                                                 -10-                                       Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1         Plaintiffs’ Position: Plaintiffs’ motion remains pending before the Court. Plaintiffs
              2 seek a ruling on the matter for the reasons set forth in the above section on vaccination.

              3         Strategies to Encourage Moves to Quarantine and Isolation Housing
              4         At the last CMC, Plaintiffs raised the concern that medical orders for movement to
              5 isolation or quarantine housing were, in a significant number of cases, not carried out.

              6 CDCR and CCHCS attributed the failure to move to a number of factors, including that

              7 some incarcerated people had refused, choosing instead to remain in their cell or dorm

              8 despite the potential health risks to themselves and others in the unit. The Court directed

              9 Plaintiffs to identify potential strategies to address this issue, and rank them based on the

             10 expense involved and likely efficacy. ECF No. 3545 at 27-28.

             11         Shortly after the hearing, we provided Defendants with a list of five measures they
             12 could adopt to encourage compliance with the isolation/quarantine orders, ranked based on

             13 our estimate of the relative costs. After conducting phone interviews with 57 incarcerated

             14 people who were identified as recently refusing moves at California State Prison–Los

             15 Angeles County, Calipatria State Prison, R.J. Donovan State Prison (RJD), and Pleasant

             16 Valley State Prison, 17 we provided a revised list of four measures to Defendants, ranked

             17 based on expense and efficacy. The measures we proposed, in the order endorsed by our

             18 clients, are:
             19         1.      Arrange for an extra video visit with loved ones.
             20         2.      If the person has a job and pay number, continue to pay the person for their
             21 work during the time they are under quarantine and/or isolation, even though they will

             22 likely be unable to work.

             23         3.      Commit to making every effort to return each person their original housing,
             24 whenever possible, if that is what they want.

             25         4.      Compensate people for the risk and inconvenience of moving. Provide each
             26

             27
                  17
             28
                         We appreciate Defendants’ help in arranging for these confidential phone calls with
                  the class members with very short notice.
                                                 -11-                                      Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 person who voluntarily moves with $25 credit at canteen.

              2         We added the video visit option after our phone calls with class members, at their
              3 suggestion. A number of class members explained that, having endured many months

              4 without seeing their loved ones, the prospect of video contact would be a strong incentive

              5 to comply with the public health orders. Plaintiffs are pleased to learn today that

              6 Defendants plan to issue a memo shortly setting forth the incentives that CDCR is willing

              7 to offer, including the option of an additional video visit if available, to those who comply

              8 with the health-based housing orders. Plaintiffs will follow up with Defendants to

              9 determine the availability of video visits at the 35 state prisons.

             10         While discussing our proposed strategies with the class members, we identified
             11 other factors that impact movement. At RJD, people told us staff had indicated that the

             12 moves were optional, and that if they signed off on a 128-A (a refusal chrono), they could

             13 remain. Others at that prison said that when they were told they had to move, they packed

             14 their cells and waited but staff never returned. And while the December Outbreak

             15 Management Tools reported that hundreds of patients had refused to move during the

             16 outbreak at Pleasant Valley, when we asked for a list of patients who had refused to move

             17 at this prison, Defendants provided us with the names of only 5 patients.

             18         People at Pleasant Valley, Calipatria, and RJD also told us they refused moves
             19 because the quarantine units were located on Sensitive Needs Yards, and they did not

             20 believe they would be safe moving there from a General Population Yard. Three people at

             21 RJD refused having heard that the gym conditions for the isolation unit were crowded, and

             22 they would have to go outside to use the porta-potties and portable showers.

             23         Many of those who refused at Lancaster expressed concern that the moves were
             24 proposed too late, after the virus had taken hold in housing units and thus they served no

             25 point. Some believed that the prison was spreading the virus by moving people in and out

             26 of different housing units, a concern also expressed by the members of the Court’s

             27 Advisory Board in December that prompted the Receiver’s decision to suspend required

             28 moves to quarantine units in favor of quarantining in place. In this context, we were

                                                 -12-                                     Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 troubled to learn that, of the 17 Lancaster residents we spoke to, 11 reported that they were

              2 given Rules Violation Reports (RVRs) for refusing to move, including an 85-year-old man

              3 who reported he was confused about whether the moves were optional, and a man who

              4 said he returned from the hospital after being treated for COVID pneumonia for four days

              5 and felt too weak to pack his cell and move. RVRs can (and we understand did here)

              6 result in the loss of time credits, and are considered during parole hearings.

              7         Based on our survey, it became apparent that the strategy of offering compensatory
              8 measures to those who agree to leave their housing for a quarantine or isolation unit will

              9 likely induce some to comply. Better compliance could also be obtained by better

             10 oversight from managers to ensure that communication with the incarcerated population is

             11 clear and accurate and that refusals are genuine. Another crucial measure, which Plaintiffs

             12 have maintained from the beginning of the quarantine/isolation set-aside process, is to

             13 designate separate space for people who are on Sensitive Needs and General Population

             14 Yards. Indeed, in our September 16 request for modification of the set-aside spaces, we

             15 stated that “there should be separate isolation and quarantine space for each classification,”

             16 and that at the prisons where this hadn’t been done, “CDCR and CCHCS face a very real

             17 possibility that large numbers of people will refuse to be tested and/or refuse to be moved

             18 to the designated isolation and quarantine space.” See ECF No. 3503 at 11. Prisons that
             19 have not yet designated separate isolation and quarantine space for people on Sensitive

             20 Needs and General Population Yards must do so immediately.

             21         Finally, it was clear from these interviews, as well as from countless letters and
             22 interviews in the years prior to the pandemic, that a substantial population of incarcerated

             23 people in California deeply mistrust the custody and medical leadership in the prisons, and

             24 may not agree to the moves under any conditions. We cannot stress enough the

             25 importance of ameliorating this mistrust in order to achieve a healthy, functioning health

             26 care system. This problem cannot be solved during the pandemic, but its impact on

             27 CDCR’s and CCHCS’s efforts to control the spread of the virus is a clear indication that it

             28 must be solved if CDCR is to achieve its goals in providing constitutional care.

                                                 -13-                                      Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1         Defendants’ Position: Defendants have continued to make efforts to ensure that
              2 prisons comply with the Receiver’s isolation and quarantine guidance provided on

              3 December 4 and 18, 2020, by closely monitoring the prisons use of reserved quarantine

              4 space. When it has been discovered that the guidance has not been correctly followed at a

              5 particular prison, CDCR headquarters has issued strenuous corrective instructions.

              6         In the last Case Management Conference Statement, Plaintiffs called into question
              7 the accuracy of Defendants’ statements that patients at RJD and LAC were not housed in

              8 the appropriate quarantine or isolation housing because they had refused to move. See Jan.

              9 28, 2021 CMC Statement at 10:10-11 (“Defendants’ assertion that most of these housing

             10 failures are a result of patient refusals to move rings hollow.”), ECF No. 3539. Since that

             11 time, on February 2, 2021, Defendants provided Plaintiffs’ counsel with the names of

             12 hundreds of patients at Pleasant Valley State Prison, Calipatria State Prison, RJD, and

             13 LAC who refused medically-directed moves to quarantine or isolation cells. Defendants

             14 also set up calls for multiple Prison Law Office attorneys to conduct simultaneous

             15 interviews of these patients, based on a list of approximately 100 patients provided by

             16 Plaintiffs’ counsel.

             17         Additionally, CCHCS recently conducted a special review of the patients who
             18 refused to participate in COVID-19 testing and bed moves at California Correctional
             19 Institution (CCI). The review concluded that patients were refusing to test because of a

             20 concern they would have to move cells or lose their cellmate; patients also stated they were

             21 tired of having their program (and job assignments) disrupted when they are placed on

             22 quarantine (even if they test negative). Additionally, the patients believe that the spread of

             23 COVID-19 is caused by the moving of patients into set aside space, rather than keeping

             24 them isolated in place. In short, the review concluded that “[t]he quarantine process is

             25 what is driving the refusals ….”

             26         Following the last case management conference, Plaintiffs’ counsel provided
             27 Defendants with a list of five proposals to encourage incarcerated persons to comply with

             28 medical directives to move to quarantine or isolation space. Several of these proposals had

                                                 -14-                                     Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 previously been discussed between the parties in the context of incentivizing medically

              2 high-risk patients to move to celled housing at different institutions. Defendants have

              3 agreed to implement several of the Plaintiffs’ proposals, with modifications. To that end,

              4 Defendants will issue a memorandum by the end of this week describing the following

              5 incentives:

              6             • For persons who moved for placement in quarantine or isolation housing, if
              7                the person has a job, with or without pay number, every effort will be made
              8                to retain the person in their assignment. If this is not possible (for instance,
              9                the person is relocated to a different yard, it was an essential job and workers
             10                were needed to fill that position), once released from quarantine or isolation
             11                housing, the person will be placed at the top of the wait list and will be
             12                assigned appropriately. This will only apply if the person remains at the
             13                same institution.
             14             • Persons will be allowed to bring all of their property to the isolation or
             15                quarantine housing.
             16             • CDCR will commit to making every effort to return each person to their
             17                original housing, whenever possible, if that is what the person wants.
             18             • Persons who comply with directions for placement in quarantine or isolation
             19                housing, upon release from such housing, will be afforded one additional
             20                video visiting session, based on availability.
             21

             22         Finally, after again revising the relief they request, Plaintiffs ask the Court to rule
             23 on their quarantine and isolation motion. But in light of the fact that 76% of CDCR’s

             24 incarcerated population has now either contracted COVID-19 or received at least one dose

             25 of the vaccine, the Receiver has indicated that his office is considering a “re-set” of current

             26 quarantine guidelines which set forth the amount of space that each prison must set aside

             27 for quarantine and isolation. With this development, it would be inappropriate for the

             28 Court to rule on Plaintiffs’ quarantine and isolation motion at this time. Moreover,

                                                 -15-                                        Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 Plaintiffs’ requested relief has changed several times over the course of the months since

              2 their motion was first filed. If Plaintiffs want an order granting the relief they now

              3 apparently seek, which differs significantly from the relief initially requested, they must be

              4 required to file a motion seeking it, and Defendants should be afforded the opportunity to

              5 formally respond to Plaintiffs’ new request through motion practice.

              6 IV.      STAFF SCREENING AND TESTING
              7          Plaintiffs’ Position: Staff testing remains a critical component of preventing the
              8 introduction and spread of COVID-19 in the prisons. Unfortunately, failures to comply

              9 with testing continue. On February 9, CCHCS reported that 64 CDCR staff members had

             10 been placed on leave without pay for failure to comply with the testing policies since

             11 December 21. And, in the biweekly noncompliance logs we regularly receive from

             12 CCHCS and CDCR, CDCR documented 46 staff refusals to test during the month of

             13 January.

             14          As reported at the last Case Management Conference, Plaintiffs previously raised
             15 the concern that CDCR and CCHCS lack a process to timely identify staff who have failed

             16 to comply with mandatory COVID-19 testing. Currently, prison staff review a list of

             17 employees who tested the week before, compare it to a list of employees who worked that

             18 week, and investigate those employees who appear to have worked but were not tested.
             19 Although CDCR and CCHCS issued a joint memorandum on December 21 stating that

             20 “any employee who refuses to comply with mandatory COVID-19 testing shall not be

             21 permitted to enter the institution or facility and shall be placed on approved dock (without

             22 pay) until they comply with mandatory testing,” ECF No. 3530 at 20 (January 13 Joint

             23 CMC Statement); ECF No. 3510 at 14 (December 22 Joint CMC Statement); ECF No.

             24 3520-1 (December 21 memorandum), employees who are identified through this process

             25 are not immediately placed on leave. Instead, they are directed to report for testing within

             26 a specific timeframe and are only placed on leave if they again fail to test when directed to

             27 do so.

             28          This process will not ensure that employees showing up to work each day have been
                                                 -16-                                      Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 tested in accordance with the Employee Testing Guidance. Rather, this process will

              2 identify noncompliant staff only the week after they have worked, perhaps for many days,

              3 without having been tested. Even then, employees are only directed to be tested, and are

              4 permitted to continue working unless they again fail to report for testing. This process also

              5 will not identify whether particular employees were tested every 7 days, as is required by

              6 the testing guidance, but only whether employees were tested at some point during the

              7 week they worked.

              8         On January 25, we met with CCHCS and CDCR to discuss these concerns. We
              9 suggested that CCHCS and CDCR monitor compliance with testing policies during the

             10 entrance screening process, for example, by (1) asking employees whether they have been

             11 tested within the required timeframe during entrance screening and (2) producing a list

             12 each day of all employees who have been tested during the previous 7 days and cross-

             13 referencing that list during entrance screening to ensure staff have been tested. On

             14 February 12, CCHCS reported that they would revise their system: by March 15, they will

             15 ask staff whether they had complied with the 7-day testing requirement during the entrance

             16 screening process, and if staff have not complied, they will be immediately tested onsite.

             17 We support this change.

             18
             19         Unfortunately, during our call with CCHCS on February 12, we learned of another
             20 serious gap in the staff testing program: staff who call in sick or whose symptoms are

             21 discovered during entrance screening are sent home for the day, but are not required to be

             22 tested for COVID-19 or isolate at home for any period of time before returning to work.

             23 That is, staff who are sick with symptoms of COVID-19 can simply return to work the

             24 following day, if they are no longer symptomatic. We raised this issue in our July 2020

             25 motion regarding the staff testing program, see ECF Nos. 3402 at 4-6 (Plaintiffs’ Motion);

             26 3402-1 at ¶ 7 (Declaration of Adam Lauring); 3402-3 at ¶ 1 (Proposed Order), and were

             27 told the problem would be solved by hiring nurses to provide COVID-19 testing to

             28 symptomatic staff. During a call with CCHCS on November 13, we were also told that,

                                                 -17-                                    Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 until CCHCS could hire enough nurses to conduct this testing, symptomatic employees

              2 who did not get tested would be required to self-isolate at home for ten days before

              3 returning to work. Unfortunately, in a call with CCHCS on February 12, we were told

              4 otherwise: staff reporting symptoms of COVID-19 were not, and never had been, required

              5 to isolate at home. We are deeply concerned by the failure to implement such a policy,

              6 which we have been calling for since July. CCHCS and CDCR must immediately

              7 implement a policy requiring staff who are symptomatic to either (1) provide proof of a

              8 negative COVID-19 test result or (2) self-isolate at home and not report to work until (a) it

              9 has been at least 10 days since symptoms first appeared, (b) it has been at least 24 hours

             10 with no fever without fever-reducing medication, and (c) other symptoms of COVID-19

             11 are improving. See CDC, Isolate if You Are Sick, https://www.cdc.gov/coronavirus/2019-

             12 ncov/if-you-are-sick/isolation.html (last updated Jan. 7, 2021); see also ECF No. 3402-1 at

             13 ¶ 7 (Lauring Decl.).

             14         Finally, regarding the production of staff testing data, CCHCS on February 9 stated
             15 that staff testing reports had been completed for the month of January and would be

             16 provided to Plaintiffs that day. We have not yet received these reports. On February 12,

             17 CCHCS informed us that the reports would be sent to us by February 16 (the date of this

             18 Case Management Conference).
             19         Defendants’ Position: While currently all health care staff are in compliance with
             20 this mandate, 64 custodial staff are on leave without pay due to their failure to abide by

             21 CDCR’s testing requirements. CDCR is supportive of the Receiver’s efforts to ensure

             22 compliance with staff testing requirements and is working closely with CCHCS to improve

             23 custodial compliance. For instance, CDCR is currently in the final stages of preparing a

             24 survey to be sent to all CDCR custodial staff asking what challenges staff face in terms of

             25 testing, social distancing, and mask wearing, and what reasons staff may have for failing to

             26 comply with these COVID-19 protections. The survey also seeks suggestions on how

             27 CDCR could help improve compliance. Additionally, CCHCS, which oversees staff

             28 testing and screening for CDCR employees, is evaluating its current guidelines and

                                                 -18-                                     Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 processes to determine the feasibility of changes that may identify and resolve instances of

              2 noncompliance faster. CDCR will implement and comply with any updated policies and

              3 work with CCHCS to seek solutions to improve compliance.

              4 V.      VENTILATION
              5         Plaintiffs’ Position: We believe housing unit ventilation is a significant vector in
              6 the spread of coronavirus, particularly in cold weather months when air handling units

              7 largely use recirculated as opposed to fresh air. We have previously asked CDCR about

              8 housing unit filters, and were told a multi-month project is underway to determine if the

              9 prisons can install and use filters that may decrease circulation of aerosolized microbes

             10 associated with coronavirus. In December, the Receiver reported that he had requested

             11 public health experts review the ventilation systems at several prisons and provide

             12 recommendations. We welcome this review. Particularly in light of the substantial

             13 outbreaks that occurred in some celled housing units this winter, we believe it is critical

             14 that the prisons’ ventilation systems be assessed. The CDCR this week said it has received

             15 the experts’ report pertaining to housing unit ventilation at the California State Prison and

             16 Substance Abuse Treatment Facility (SATF). We have asked for a copy of this report.

             17         Defendants’ Position:
             18         CDCR provided direction to prisons on December 18, 2020 to increase the filter
             19 efficiency within housing unit air handling units (AHUs), preferably to a MERV-13

             20 efficiency level, as long as the air volume of the AHU was not decreased by more than 10

             21 percent from its current volume. Prior to this date, two prisons (Avenal State Prison and

             22 Pleasant Valley State Prison) already utilized MERV-13 filters in their housing unit AHUs.

             23 An additional 40 housing units at five other prisons (including the California Health Care

             24 Facility) also utilized MERV-13 filters in their housing unit AHUs. MERV-13 filters have

             25 recently been installed in housing unit AHUs at two additional prisons (Chuckawalla

             26 Valley State Prison and R.J. Donovan Correctional Facility). These filters will continue to

             27 be installed at other prisons as the filters are from vendors.

             28         The MERV-13 filter is intended to minimize COVID-19 spread within housing
                                                 -19-                                      Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 units where the AHUs recirculate air from within the housing units during months with

              2 colder outside air temperatures. CDCR notes, however, that the AHUs at many prisons

              3 already operate on 100% outside air supply and do not recirculate air from within the

              4 housing units back through the air handling unit. In addition, some ventilation systems are

              5 not configured to recirculate interior air, and other locations depend upon windows for

              6 ventilation, so these locations also operate on 100% outside air. Eight prisons report that

              7 they are operating their housing units entirely on 100% outside air (California Institution

              8 for Men, California Institution for Women, California Men’s Colony, California Medical

              9 Facility, Ironwood State Prison, California State Prison – Los Angeles County, California

             10 State Prison Solano and San Quentin State Prison). Additionally, the large majority

             11 (between 79 percent and 95 percent) of housing units at California Rehabilitation Center,

             12 Correctional Training Facility, Deuel Vocational Institution and Folsom State Prison

             13 utilize 100 percent outside air, as do 19 housing units at California State Prison

             14 Sacramento, Mule Creek State Prison, and Substance Abuse Treatment Facility.

             15 VI.     OIG REPORT REGARDING THE MAY 2020 TRANSFER OF PATIENTS
                        FROM CALIFORNIA INSTITUTION FOR MEN TO SAN QUENTIN
             16         STATE PRISON
             17         Plaintiffs’ Position: The Office of the Inspector General (OIG) recently released its
             18 third report in its review of CDCR’s response to the COVID-19 pandemic, focusing on the
             19 May 2020 transfer of high risk medical patients from CIM to San Quentin. See Office of

             20 the Inspector General, California Correctional Health Care Services and the California

             21 Department of Corrections and Rehabilitation Caused a Public Health Disaster at San

             22 Quentin State Prison When They Transferred Medically Vulnerable Incarcerated Persons

             23 From the California Institution for Men Without Taking Proper Safeguards (February

             24 2021), https://www.oig.ca.gov/wp-content/uploads/2021/02/OIG-COVID-19-Review-

             25 Series-Part-3-%E2%80%93-Transfer-of-Patients-from-CIM.pdf. The OIG found that the

             26 efforts by CCHCS and CDCR to prepare for and execute the transfers were “deeply

             27 flawed.” As has been previously reported to this Court, the OIG found the vast majority of

             28 those transferred had not been recently tested for COVID-19. See ECF No. 3345 at 9. The

                                                 -20-                                     Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 OIG reviewed and cited email conversations indicating that a CIM health care executive

              2 and multiple CCHCS and departmental executives were aware of the outdated nature of

              3 the tests before the transfers occurred. The OIG also reported that they did not believe the

              4 department had provided them all pertinent emails related to the transfer. Finally

              5 regarding the preparation efforts for the transfers, the OIG discovered that prison health

              6 care staff conducted screenings too early to determine whether those transferring had

              7 symptoms of COVID-19 when they boarded the buses. Separately, the OIG also found

              8 problems with how the transfers were handled at San Quentin: the prison was unable to

              9 properly quarantine and isolate those exposed to or infected with COVID-19, and allowed

             10 staff to work throughout the prison during shifts or on different days, which the OIG found

             11 “likely caused the virus to spread to multiple areas of the prison.”

             12         Plaintiffs are deeply concerned about the findings in this report. We have already
             13 had a productive conversation with CCHCS leadership on the topic and plan to engage

             14 with CDCR leadership as well, to determine whether additional measures are necessary to

             15 minimize the risk of recurrence of such a disastrous event.

             16         Defendants’ Position: The Office of the Inspector General published a report on
             17 February 1, 2021 focusing on the decision to transfer 189 medically vulnerable

             18 incarcerated persons from the California Institution for Men (CIM) to California State
             19 Prison, Corcoran (Corcoran), and San Quentin. The Inspector General concluded that the

             20 efforts by CCHCS and CDCR to prepare for and execute the transfer were deeply flawed

             21 and risked the health and lives of thousands of incarcerated persons and staff members.

             22 Importantly, the Receiver explained in recent testimony before the Legislature:

             23                Public health agencies back in May [2020] believed COVID
                               spread by droplets, not aerosolization. That evolving
             24
                               knowledge is important because assuming droplet-only
             25                transmission, the space at San Quentin would have been an
                               appropriate place for quarantine, and to test the patients
             26                arriving from CIM. Based on what was known at the time, we
             27                believed San Quentin was a safer place than CIM for these
                               inmates. As we have learned, and was ultimately confirmed by
             28                the Centers for Disease Control and Prevention in October of
                                                 -21-                                     Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1                last year, COVID does spread by aerosolization, and so a move
                               to San Quentin failed . . . Ultimately, we have learned from the
              2
                               San Quentin outbreak. And as the OIG report indicates, we
              3                subsequently made a substantial number of improvements in
                               our policies and procedures related to managing outbreaks and
              4                moving patients, so that a San Quentin type failure has not
              5                happened again.

              6 Update on COVID-19 Mitigation Efforts in CDCR: Assembly Budget Subcommittee No. 5

              7 on Public Safety (Feb. 8, 2021) (statement of Clark Kelso, Federal Receiver), at 1:36:42 -

              8 1:38:19, https://www.assembly.ca.gov/media/budget-subcommittee-5-public-safety-

              9 20210208/video.

             10         Ultimately, the Inspector General acknowledged that following the transfers from

             11 CIM to Corcoran and San Quentin, CDCR made efforts to identify and designate sufficient

             12 space at each institution to follow public health guidance on isolating and quarantining

             13 patients in the event of a future COVID-19 outbreak. The IG recognized the following

             14 actions taken in the ensuing months: (1) CDCR and CCHCS have continued issuing

             15 updated guidance addressing the process for transferring incarcerated persons between

             16 prisons; (2) CDCR and CCHCS announced requirements effective June 10, 2020, directing

             17 that any incarcerated person scheduled to transfer to another prison be required to test

             18 negative for COVID-19 within seven days of transfer and that if more than seven days had
             19 elapsed since the date of the test, the incarcerated person would need to be retested before

             20 the transfer could take place; (3) on July 31, 2020, CDCR submitted maps of 31

             21 institutions in which space had been set aside for isolation and quarantine; and, (4) on

             22 August 19, 2020, and then again on January 12, 2021, CDCR and CCHCS issued updated

             23 requirements placing more stringent timelines on COVID-19 transfer screening, testing,

             24 retesting, quarantine, and isolation. All of these actions were taken by CDCR, in

             25 consultation with experts and CCHCS’s review, before the Inspector General published his

             26 report. Yet, the Inspector General’s report did not evaluate CDCR’s updated plans and

             27 related actions since the San Quentin outbreak.

             28         Since this transfer took place, the Receiver and the State have described to this

                                                 -22-                                     Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 Court and Plaintiffs the myriad efforts to minimize the risk of recurrence of a similar

              2 transfer, and these efforts continue to evolve. CDCR has been following CCHCS’s revised

              3 guidance for movement and transfers since it was first finalized in August 2020. This

              4 guidance was recently revised a third time consistent with evolving public health

              5 guidelines and based on lessons learned from months of execution of previous versions the

              6 guidance.

              7         In a conference call with the parties on January 21, 2021, the Receiver’s Office
              8 stated that it was unaware of any COVID-19 transmissions based on transfers done in

              9 accordance with the movement matrix. In a conference call with the parties on February 9,

             10 2021, the Receiver’s Office expressed its confidence that staff involved in executing these

             11 moves are following the protocols in place. Defendants remain committed to working

             12 closely with the Receiver’s Office to ensure the safety of its incarcerated population.

             13 VII.    OIG REPORT REGARDING FACE COVERING AND PHYSICAL
                        DISTANCING FOLLOW-UP MONITORING
             14

             15         On February 12, 2021, the parties received the OIG’s report on Face Covering and
             16 Physical Distancing Follow-Up Monitoring. The parties are in the process of reviewing

             17 this report. The report is attached as Exhibit A at the OIG’s request.

             18 DATED: February 12, 2021                      HANSON BRIDGETT LLP
             19

             20
                                                         By: /s/ Samantha Wolff
             21                                              PAUL B. MELLO
             22                                              SAMANTHA D. WOLFF
                                                             LAUREL O’CONNOR
             23                                              DAVID C. CASARRUBIAS
             24
                                                             Attorneys for Defendants

             25

             26

             27

             28

                                                 -23-                                     Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1   DATED: February 12, 2021       XAVIER BECERRA
                                                 Attorney General of California
              2

              3

              4                              By: /s/ Damon McClain
              5                                  DAMON MCCLAIN
                                                 Supervising Deputy Attorney General
              6                                  RYAN GILLE
                                                 IRAM HASAN
              7
                                                 Deputy Attorneys General
              8                                  Attorneys for Defendants

              9

             10 DATED: February 12, 2021         PRISON LAW OFFICE
             11

             12
                                             By: /s/ Sophie Hart
             13
                                                 STEVEN FAMA
             14                                  ALISON HARDY
                                                 SARA NORMAN
             15
                                                 SOPHIE HART
             16                                  Attorneys for Plaintiffs

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                 -24-                       Case No. 01-1351 JST
17276690.5        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
